As filed with the Securities and Exchange Commission on April 8, 2010. 1933 Act Registration No. 33-87244 1940 Act Registration No. 811-8894 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] [] Post-Effective Amendment No. 77 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 78 JNL SERIES TRUST (Exact Name of Registrant as Specified in Charter) 1 Corporate Way, Lansing, Michigan 48951 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (517) 381-5500 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing Address) with a copy to: Susan S. Rhee, Esq. Jorden Burt LLP JNL Series Trust 1025 Thomas Jefferson Street, N.W. Vice President, Counsel & Secretary Suite 400 East 1 Corporate Way Washington, D.C. 20007 Lansing, Michigan 48951 Attn: Gary Cohen (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on April 30, 2010 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 77, is to designate a new effective date of the Post-Effective Amendment No. 76, which was filed on March 9, 2010 (Accession No. 0000933691-10-000025). Parts A, B and C of Post-Effective Amendment No. 76 are unchanged and hereby incorporated by reference. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act, the Trust certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment under rule 485(b)(1)(iii) under the Securities Act and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Lansing and the State of Michigan on the 8th day of April, 2010. JNL SERIES TRUST By: /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel, and Secretary Pursuant to the requirements of the Securities Act, this Post-Effective Amendment has been signed below by the following persons in the capacities and on the date indicated. /s/ Michael Bouchard by Susan S. Rhee* Michael Bouchard Trustee April 8, 2010 /s/ William Crowley by Susan S. Rhee* William Crowley Trustee April 8, 2010 /s/ Dominic D’Annunzio by Susan S. Rhee* Dominic D’Annunzio Trustee April 8, 2010 /s/ Michelle Engler by Susan S. Rhee* Michelle Engler Trustee April 8, 2010 /s/ James Henry by Susan S. Rhee* James Henry Trustee April 8, 2010 /s/ Daniel W. Koors by Susan S. Rhee* Daniel W. Koors Vice President, Chief Financial Officer and Treasurer April 8, 2010 /s/ Richard D. McLellan by Susan S. Rhee* Richard D. McLellan Trustee April 8, 2010 /s/ Mark D. Nerud by Susan S. Rhee* Mark D. Nerud President and Trustee April 8, 2010 /s/ William R. Rybak by Susan S. Rhee* William R. Rybak Trustee April 8, 2010 /s/ Patricia A. Woodworth by Susan S. Rhee* Patricia A. Woodworth Trustee April 8, 2010 * By Susan S. Rhee, Attorney In Fact
